FILED FOR RECORD
                                                                    20\5 SEP 23 ~I'\ \O: 45
                                                                        "'\~·   ;'__.:;~.;,.~;G'.~

                               CAUSE NO. Fl 4284                        "01¥i'p,\~( .~s EP'fxr,s
                                                                     MP,P.\Oll co0,11"1              'P

STATE OF TEXAS                                         IN THE DISTRICTCd0RT
                                                                      FILED IN
                                                                                        '3.~o~ .
                                                               6th COURT OF APPEALS
                                                                 TEXARKANA,    TEXAS
vs.                                                    276TH JUDICIAL  DISTRICT
                                                               9/23/2015 2:12:47 PM
NICHOLAS EDWARD AYERS                                              DEBBIETEXAS
                                                       MARION COUNTY,      AUTREY
                                                                       Clerk

                               NOTICE OF APPEAL

TO SAID HONORABLE COURT:

      COMES NOW Nicholas Edward Ayers, defendant in the above styled and

numbered cause, and gives notice of appeal from the sentence imposed against

him in this cause on August 27, 2015, all pursuant to Rule 25.2, Rules of

Appellate Procedure, and further shows that this is an appeal from a bench trial

in which Defendant pleaded guilty and his punishment was assessed by the court

at eighteen years confinement in the Institutional Division of the Texas

Department of Criminal Justice.

      WHEREFORE, defendant requests the Clerk to file this notice of appeal

and immediately send one copy to the Court of Appeals for the Sixth Judicial

District and one copy to the State's attorney and that the Clerk prepare a Clerk's

Record in accordance with Rule 34.5(a)(2), Texas Rule of Appellate Procedure, to

be sent to the Clerk of the Court of Appeals.

                                         Respectfully submitted,




                                         1
                                         ~
                                         Counsel for Defendant
                                         202 S. Marshall, P.O. Box 276
                                         Jefferson, Texas 75657
                                         903-665-7111
                                         Fax: 903-665-7167
                                         Texas Bar #07038000




                           CERTIFICATE OF SERVICE

      I certify that I have hand delivered a true copy of the foregoing Notice of
Appeal to Angela Smoak, counsel for the State, on this 23rd day of September,
2015.


                                     ~~~ James P. Finstrom




                                         2